DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 04/13/2021. Claims 1-20 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 06/26/2018. 

Oath/Declaration
The oath or declaration filed on 06/26/2018 is acceptable.

Election/Restrictions

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of wherein an orthographic projection of an active layer of the thin film transistor on the base substrate is within an orthogonal projection of the light shielding layer on the base substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SHIN et al (US 2015/0378182 A1,  active layer 120 & shielding layer LS, Fig 1, Para [0035-0036])

Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.	A display substrate, as shown in the drawing in FIG. 1 (Para [0038-0048]).
II.	A display substrate, as shown in the drawing in FIG. 2 (Para [0049-0050]).

IV.	A display substrate, as shown in the top drawing in FIG. 3b (Para [0057-0059).
V.	A method of manufacturing a display substrate, as shown in the drawing in FIG. 4 (Para [0071-0093]).
VI.	A method of manufacturing a display substrate, as shown in the drawing in FIG. 5 (Para [0096-0104]).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and  8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi).

Regarding claim 1, Matsunaga discloses a display substrate, comprising: 
a base substrate (Fig 2-3, substrate 1,Para [ 0031]); 
a thin film transistor ( Fig 2-3, TFT 33, Para [ 0032-0033])  on the base substrate (1); and a light shielding layer (Fig 2-3,  both element [ 5 &6] construed as light shielding layer, Para [ 0031]) on the base substrate (1), the light shielding layer   (Fig 2-3, element [ 5 &6]) comprising a first light shielding layer ( layer 5) and a second light shielding layer ( dielectric layer 6) that are stacked, wherein an orthographic projection of an active layer  (Fig 2-3, element 7, Para [ 0033]) of the thin film transistor on the base substrate (1) is within an orthogonal projection of the light shielding layer (Fig 2-3, element [ 5 &6]) on the base substrate (1), and the second light shielding layer dielectric layer 6, construed as light shielding layer, made with silicon oxide film having a thickness 150nm). 
But, Matsunaga does not disclose explicitly the light shielding layer capable of absorbing light in a specific wavelength range.  
In a similar field of endeavor, Choi discloses the light shielding layer capable of absorbing light in a specific wavelength range (Fig 7B, Para [0080-0081], silicon oxide layer, with light absorption property).
Since Matsunaga and Choi are both from the similar field of endeavor, and silicon oxide with light absorption property, the purpose disclosed by Choi would have been recognized in the pertinent art of Matsunaga. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga in light of Choi teaching “the light shielding layer capable of absorbing light in a specific wavelength range (Fig 7B, Para [0080-0081], silicon oxide layer with light absorption property)” for further advantage such as to improve reliability of thin film transistor device.

Regarding claim 2, Matsunaga and Choi discloses the display substrate according to claim 1, Matsunaga further discloses wherein a material of the first light shielding layer comprises amorphous silicon (layer 5, Para [0033]).  

Regarding claim 5, Matsunaga and Choi discloses the display substrate according to claim 1, Matsunaga further discloses wherein the nanoparticles are nano silicon 

Regarding claim 8, Matsunaga and Choi discloses the display substrate according to claim 1, Matsunaga further discloses the second light shielding layer (dielectric layer 6) is on a side of the first light shielding layer (layer 5) that is away from the base substrate ( substrate 1).  

Regarding claim 9, Matsunaga and Choi discloses the display substrate according to claim 1, Matsunaga further discloses wherein the thin film transistor comprises a thin film transistor of a top gate structure (Fig 3, Para [0035]).

Regarding claim 10, Matsunaga and Choi discloses the display substrate according to claim 9, Matsunaga further discloses wherein -4-in a case where the thin film transistor has the top gate structure (Fig 3, Para [0035]), the light shielding layer (Fig 2-3, element [5 &6]) is disposed between the base substrate (substrate 1) and the active layer (Fig 2-3, element 7, Para [0033]).  

Regarding claim 11, Matsunaga and Choi discloses a display device, comprising the display substrate according to claim 1 (Matsunaga, Para [0046-0050]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) as applied claims above and further in view of CHEN et al ( US 2016/0211390 A1; hereafter CHEN).

Regarding claim 3, Matsunaga and Choi discloses the display substrate according to claim 1, But, Matsunaga and Choi does not disclose explicitly wherein a material of the second light shielding layer further comprises silicon nitride or silicon carbide.  
In a similar field of endeavor, CHEN discloses wherein a material of the second light shielding layer further comprises silicon nitride (Para [0100], silicon nitride layer).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga and Choi in light of Choi teaching “wherein a material of the second light shielding layer further comprises silicon nitride (Para [0100], silicon nitride layer)” for further advantage such as to desire wavelength light in thin film transistor device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) as applied claims above and further in view of Koezuka et al ( US 2017/0104089 A1; hereafter Koezuka).

Regarding claim 4, Matsunaga and Choi discloses the display substrate according to claim 1, Matsunaga further discloses wherein a thickness of the first light shielding layer ranges from 400 A to 600 A (Para [0039]).
But, Matsunaga and Choi does not disclose explicitly a -3-thickness of the second light shielding layer ranges from 200 A to 500 A.  
In a similar field of endeavor, CHEN discloses a -3-thickness of the second light shielding layer ranges from 200 A to 500 A (Para [0338]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga and Choi in light of Koezuka teaching “a -3-thickness of the second light shielding layer ranges from 200 A to 500 A (Para [0338])” for further advantage such as to provide desire thickness and improve device performance.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) as applied claims above and further in view of Cho et al ( US 2010/0315580 A1; hereafter Cho).

Regarding claim 6, Matsunaga and Choi discloses the display substrate according to claim 5, But, Matsunaga and Choi does not disclose explicitly wherein particle sizes of the nano silicon particles range from 3nm to 5nm.  
In a similar field of endeavor, Cho discloses wherein particle sizes of the nano silicon particles range from 3nm to 5nm (Para [0051]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga and Choi in light of Cho teaching “wherein particle sizes of the nano silicon particles range from 3nm to 5nm (Para [0051])” for further advantage such as to desire wavelength light in thin film transistor device. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) as applied claims above and further in view of Choi et al ( US 2012/0018764 A1; hereafter Choi).

Regarding claim 7, Matsunaga and Choi discloses the display substrate according to claim 1, But, Matsunaga and Choi does not disclose explicitly wherein the light is blue light, and a wavelength of the blue light ranges from 420nm to 480 nm.  
In a similar field of endeavor, Choi discloses wherein the light is blue light, and a wavelength of the blue light ranges from 420nm to 480 nm (Para [0549]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga and Choi in light of Cho teaching “wherein the light is blue light, and a wavelength of the blue light ranges from 420nm to 480 nm (Para [0549])” for further advantage such as to provide blue light in light emitting device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898